Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/02/2021 has been entered.
Response to Amendment
The amendment filed 03/02/2021 has been entered.  As directed by the amendment: claim 1 has been amended and claim 3 has been cancelled.  Therefore, claims 1-2 are pending.
Applicant’s amendment is sufficient in overcoming each ground of rejection previously indicated in the Final Office Action (dated 12/03/2020).  Such rejections are, accordingly, withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, suggest, or otherwise disclose “the applying the laser light includes applying a first peak light to a first irradiation position located on the upper surface of the cover body, applying a second peak light to a second irradiation position located on the upper surface of the peripheral wall between 

    PNG
    media_image1.png
    642
    724
    media_image1.png
    Greyscale

Figure 5 of Okada

	
    PNG
    media_image2.png
    642
    742
    media_image2.png
    Greyscale

Figure 6 of Okada

	
Col. 5, lines 59-65; “a laser beam L1 from a YAG laser in incident onto the coupled portion (i.e., faces to be welded) between the outer case 1 and cover member 2, and the laser beam L1 is scanned in the direction of an arrow in Fig. 5…”) (Col. 5, line 66 to Col. 6, line 8; “In this manner, the coupled portion is seam-welded so that a welded portion with a diameter…is continuously formed. The outer case 1 is thus sealed by the cover member 2.”)], Okada et al. is entirely silent as to applying laser light, at a first peak, to a first irradiation position located on the upper surface of the cover body, applying a second peak light to a second irradiation position located on the upper surface of the peripheral wall between the first irradiation position and the connecting surface, and applying a third peak light to a third irradiation position located on the connecting surface, as well as, the first peak light being higher in intensity than the second peak light and the third peak light, and the third peak light being higher in intensity than the second peak light.
U.S. Publication 2003/0059677 to Shinohara et al. teaches applying laser light

    PNG
    media_image3.png
    849
    724
    media_image3.png
    Greyscale

(para. 0140, “laser 140 is divided into finer light pencils and the divided laser is radiated so as to overlap to generate laser spot 150, which has the highest energy at the center and the energy does not substantially change around the center”) (para. 0145, laser spot 150 is radiated so that the center of the flat part of the energy distribution is positioned at the boundary 40. The center of the laser spot, where the energy is greatest, is positioned at the boundary 40) (Figures 16a/b showing peak energy distribution of the laser) at a first peak to a first irradiation position located on cover body (31) (first irradiation position, which is partially on cover body 31), applying a second peak light to a second irradiation position located between the first irradiation position and the connecting surface (surface connecting the outer surface of case body 10 and the upper surface of case body 10) (second irradiation position is, at least partially, between the first irradiation position and the connecting surface), and applying a third peak light to a third irradiation position located on the connecting surface (third irradiation position is located indirectly on the connecting surface). Shinohara et al, however, is silent as to the first irradiation position being “located on the upper surface of the cover body” and the second irradiation position being “located on the upper surface of the peripheral wall between the first irradiation position and the connecting surface, where the third irradiation position is located on the connecting surface.
	Therefore, Shinohara et al. fails to cure the deficiencies of Okada et al.  Furthermore, U.S. Publication 2006/0240320 to Cheon et al., similarly, fails to cure the above deficiencies.  Accordingly, the prior art of record, alone or in combination, fails to teach or suggest “the applying the laser light includes applying a first peak light to a first irradiation position located on the upper surface of the cover body, applying a second peak light to a second irradiation position located on the upper surface of the peripheral wall between the first irradiation position and the connecting surface, and applying a third peak light to a third irradiation position located on the connecting surface, the first peak light being higher in intensity than the second peak light and the third peak light, and the third peak light being higher in intensity than the second peak light,” as such limitations relate, or otherwise depend from, the remaining limitations recited in claim 1. Lastly, there does not appear to be any evidence to suggest that one of ordinary skill in the art would be motivated to combine and/or modify the prior art of record and arrive at the claimed invention.  Therefore, claims 1-2 are in condition for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/JUSTIN C DODSON/Primary Examiner, Art Unit 3761